McMurray, Presiding Judge.
Defendant Walker appeals his conviction of the offenses of aggravated child molestation and child molestation. The sole enumeration of error addresses the sufficiency of the evidence to authorize defendant’s conviction. Held:
The primary witness presented by the State was the victim, defendant’s mentally retarded daughter, who was eight years of age at the time of trial. While conceding that the victim was competent to testify under the terms of OCGA § 24-9-5 (b) as addressed in Sizemore v. State, 201 Ga. App. 431, 432 (2) (411 SE2d 505), defendant questioned, in the light of the victim’s mental difficulties and history of prevarication, whether the evidence thus put before the jury was sufficient to support the verdict. While couched in terms of the sufficiency of the evidence, the issue actually posed by defendant is one of credibility. “ ‘ “It is the function of the jury to determine the credibility of the witnesses, including that of the defendant. The jurors must weigh and resolve any conflicts presented by the evidence. The appellate court must view the evidence in the light most favorable to the jury’s verdict. (Cit.)” (Cit.)’ Rayburn v. State, 194 Ga. App. 676 (1) (391 SE2d 780) (1990).” Cole v. State, 200 Ga. App. 318, 319 (2) (408 *695SE2d 438). See also Nguyen v. State, 201 Ga. App. 132, 133 (410 SE2d 340); Fitz v. State, 201 Ga. App. 83, 85 (410 SE2d 186); Dobbs v. State, 199 Ga. App. 793, 795 (4) (406 SE2d 252). Viewing the evidence in a light most favorable to the verdict, the evidence was sufficient for a rational trier of fact to find the defendant guilty of the offenses charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Williams v. State, 201 Ga. App. 866, 867 (3) (412 SE2d 586).
Decided June 26, 1992.
John H. Tarpley, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Anne G. Maseth, Assistant District Attorneys, for appellee.

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.